Order unanimously reversed on the law without costs and motion denied. Memorandum: Supreme Court erred by reducing the judgment to eliminate interest assessed on the future damages. The statute (EPTL 5-4.3 [a]) clearly provides that "[ijnterest upon the principal sum recovered by the plaintiff from the date of the decedent’s death shall be added to and be a part of the total sum awarded.” The plain meaning of the statute provides for interest on the "principal sum recovered” without distinguishing between *846prejudgment and postjudgment losses of future income (Soulier v Hughes, 119 AD2d 951, 954). We recognize that the rationale in Woodling v Garrett Corp. (813 F2d 543) has merit. Any inequity, however, which may result from compliance with the statute is a matter for the Legislature and not for the courts. (Appeals from order of Supreme Court, Erie County, Feeman, J.—correction of judgment.) Present—Dillon, P. J., Callahan, Boomer, Green and Balio, JJ.